DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natalie Dean on 06/3/2021.
The following claims of the application have been amended as follows: 
Regarding the preambles of claims 2-5, 7, & 10-12:
Claim 2, Line 1: “An air diffuser according to claim 1,”, has been amended to recite “The air diffuser according to claim 1,”.
Claim 3, Line 1: “An air diffuser according to claim 1,”, has been amended to recite “The air diffuser according to claim 1,”.
Claim 4, Line 1: “An air diffuser according to claim 1,”, has been amended to recite “The air diffuser according to claim 1,”.
Claim 5, Line 1: “An air diffuser according to claim 4,”, has been amended to recite “The air diffuser according to claim 4,”.
Claim 7, Line 1: “An air diffuser according to claim 6,”, has been amended to recite “The air diffuser according to claim 6,”.
Claim 10, Line 1: “A diffuser according to claim 6,”, has been amended to recite “The air diffuser according to claim 6,”.
Claim 11, Line 1: “An air diffuser according to claim 1,”, has been amended to recite “The
Claim 12, Line 1: “An air diffuser according to claim 11,”, has been amended to recite “The air diffuser according to claim 11,”.
Claim 14, Line 1: “An air diffuser according to claim 7,”, has been amended to recite “The air diffuser according to claim 7,”.
Claim 82, Line 1: “The air diffuser,”, has been amended to recite “An air diffuser,”.
Claim 96, line 11: “the central hub in the form of a perforated central hub, the perforated hub”, has been amended to recite “the central hub being formed as a perforated hub, the perforated central hub”.

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air diffuser for supplying air to a space as recited in Claim 1 specifically:
the arrangement and functionality of the guide vanes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 6 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air diffuser for supplying air to a space as recited in Claim 6 specifically:
the arrangement and functionality of the slots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 82 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air diffuser for supplying air to a space as recited in Claim 82 specifically:
the arrangement and functionality of the slots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The instant application is patentable over Badenhorst (US 2012/0190293) in that the guide vanes are not in contact with the leading edge of its respective discharge element along a translation path of the adjustment mechanism between the retracted position and the advanced position. 

The instant application is patentable over Harris (AU2014903568) in that the guide vanes are not in contact with the leading edge of its respective discharge element along a translation path of the adjustment mechanism between the retracted position and the advanced position. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746